Morton J.
delivered the opinion of the Court. The father and grandfather of the pauper were inhabitants of Boylston, and he had a derivative settlement there which he still retains, unless he has acquired one elsewhere. His residence upon that part of the territory of Boylston which was included within the limits of West Boylston, will, by the 10th article of the 2d section of St. 1793, c. 34, give him a settlement in the latter town, unless the clause in the act of incorporation, which has been referred to, supersedes in1 this respect the general law.
However difficult it might have been originally to ascertain the true meaning of the legislature, or to put a reasonable and equitable construction upon this clause, that difficulty has been overcome.
In Princeton v. West Boylston, 15 Mass. R. 257, the Court gave a construction to the same clause, which was in conformity to previous decisions upon similar words in other statutes ; Dalton v. Hinsdale, 6 Mass. R. 501 ; Great Barrington v. Lancaster, 14 Mass. R. 253; and which has been repeatedly adhered to and confirmed in subsequent decisions. East Bridgewater v. Bridgewater, 2 Pick. 572 ; Bridgewater v. West Bridgewater, 9 Pick. 55. The judgment in the latter case was a deliberate revision of the former cases and the statutes, upon a full and very able argument.
The construction which has been adopted has in its suppor* *166not only judicial, but legislative authority. The language adopted in St. 1821, c. 12 and c. 82, and St. 1823, c. 31, and some other acts, is substantially the same as that under consideration. It must have been used with a knowledge of the meaning which the Court had imputed to it, and necessarily implies an approbation of their construction. In the subsequent statutes the legislature must have intended to use the language in the sense which had been adopted. Now to change the construction, would lead to inconsistent and absurd consequences. We feel no disposition to make such change. The decisions have stood too long, been too uniform, and received too high sanctions, now to be called in question.
The pauper having gained a settlement on that part of the territory which still remains within the limits of Boylston, could not lose bis old or gain a new settlement by removing to another part of the same town.

Defendants defaulted-. ■